Case 1:19-cv-02234-DDD-KMT Document 1 Filed 08/07/19 USDC Colorado Page 1 of 13




                                     UNITED STATES DISTRICT
                                   COURT DISTRICT OF COLORADO

                                                   CASE:

  CARLOS BRITO,

              Plaintiff,
  v.

  SOUTH NEVADA BROOKSIDE LLC,
  a Limited Liability Company a/k/a SOUTH
  NEVADA BROOKSIDE PTNSP,

          Defendant.
  __________________________________________/

                                              COMPLAINT

         Plaintiff, CARLOS BRITO, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues, SOUTH NEVADA BROOKSIDE

  LLC a/k/a SOUTH NEVADA BROOKSIDE PTNSP (hereinafter “Defendant”), and as grounds

  alleges:

                                JURISDICTION, PARTIES. AND VENUE

         1.          This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.           The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

  2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.
Case 1:19-cv-02234-DDD-KMT Document 1 Filed 08/07/19 USDC Colorado Page 2 of 13




          4.        Plaintiff, CARLOS BRITO, is an individual over eighteen years of age, residing

  and domiciled in El Paso County, Colorado, and is otherwise sui juris.

          5.        At all times material, Defendant, SOUTH NEVADA BROOKSIDE LLC a/k/a

  SOUTH NEVADA BROOKSIDE PTNSP, was a Limited Liability Company, with a principal

  office street address listed as 1308 W Colorado Avenue, Colorado Springs, Colorado and a place

  of business in Colorado Springs, Colorado.

          6.        At all times material, Defendant, SOUTH NEVADA BROOKSIDE LLC, owned

  and operated a retail shopping location at 1502-1506 S Nevada Avenue, Colorado Springs,

  Colorado1 (hereinafter the “Commercial Property”).

          7.        Venue is properly located in the District of Colorado because Defendant’s

  Commercial Property is located in Colorado Springs, Colorado, Defendant regularly conducts

  business within Colorado Springs, Colorado, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Colorado Springs, Colorado.

                                        FACTUAL ALLEGATIONS

          8.        Although over twenty-seven (27) years have passed since the effective date of

  Title III of the ADA, Defendant has yet to make their facilities accessible to individuals with

  disabilities.

          9.        Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

  extensive publicity the ADA has received since 1990, Defendant continues to discriminate against

  people who are disabled in ways that block them from access and use of Defendant’s Commercial



  1
   More specifically the following addresses which comprise the Commercial Property at issue: 1502 S Nevada
  Avenue, Colorado Springs, Colorado; 1504 S Nevada Avenue, Colorado Springs, Colorado; and 1502 S Nevada
  Avenue, Colorado Springs, Colorado.

                                                       2
Case 1:19-cv-02234-DDD-KMT Document 1 Filed 08/07/19 USDC Colorado Page 3 of 13




  Property and the businesses therein, including the retail shopping store.

         10.       The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance.

         11.       Plaintiff, CARLOS BRITO, is an individual with disabilities as defined by and

  pursuant to the ADA. Plaintiff, CARLOS BRITO, is, among other things, a paraplegic (paralyzed

  from his T-6 vertebrae down) and is therefore substantially limited in major life activities due to

  his impairment, including, but not limited to, not being able to walk or stand. Plaintiff requires

  the use of a wheelchair to ambulate.

         12.       Defendant, SOUTH NEVADA BROOKSIDE LLC, owns, operates and oversees

  the Commercial Property, its general parking lot and parking spots specific to the businesses

  therein, and it owns, operates and oversees said Commercial Property located in Colorado Springs,

  Colorado, that is the subject of this Action.

         13.       The subject Commercial Property is open to the public and is located in Colorado

  Springs, Colorado. The individual Plaintiff visits the Commercial Property regularly, to include

  a visit to the property on or about June 6, 2019 and encountered multiple violations of the ADA

  that directly affected his ability to use and enjoy the property. He plans to return to and often

  visits the Commercial Property and the businesses located within the Commercial Property, in

  order to avail himself of the goods and services offered to the public at the businesses therein, if

  the property/businesses become accessible.

         14.       Plaintiff visited the Commercial Property as a patron/customer, regularly visits

  the Commercial Property and businesses within the Commercial Property as a patron/customer,

  and intends to return to the Commercial Property and businesses therein in order to avail himself

  of the goods and services offered to the public at the property. Plaintiff is domiciled nearby in



                                                   3
Case 1:19-cv-02234-DDD-KMT Document 1 Filed 08/07/19 USDC Colorado Page 4 of 13




  the same state as the Commercial Property, has regularly frequented the Defendant’s Commercial

  Property and businesses located within the Commercial Property for the intended purposes, and

  intends to return to the property within four (4) months’ time of the filing of this Complaint.

          15.       The Plaintiff found the Commercial Property to be rife with ADA violations.

  The Plaintiff encountered architectural barriers at the Commercial Property and wishes to continue

  his patronage and use of the premises.

          16.       The Plaintiff, CARLOS BRITO, has encountered architectural barriers that are in

  violation of the ADA at the subject Commercial Property and businesses therein. The barriers to

  access at Defendant’s Commercial Property and businesses within the Commercial Property have

  each denied or diminished Plaintiff’s ability to visit the Commercial Property and endangered his

  safety. The barriers to access, which are set forth below, have likewise posed a risk of injury(ies),

  embarrassment, and discomfort to Plaintiff, CARLOS BRITO, and others similarly situated.

          17.       Defendant, SOUTH NEVADA BROOKSIDE LLC, owns/or and operates, a place

  of public accommodation as defined by the ADA and the regulations implementing the ADA, 28

  CFR 36.201 (a) and 36.104. Defendant is responsible for complying with the obligations of the

  ADA. The place of public accommodation that Defendant, SOUTH NEVADA BROOKSIDE

  LLC, owns and operates is the Commercial Property business located at 1502-1506 S Nevada

  Avenue, Colorado Springs, Colorado2.

          18.       Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

  described Commercial Property and businesses therein, but not necessarily limited to the



  2
   More specifically the following addresses which comprise the Commercial Property at issue: 1502 S Nevada
  Avenue, Colorado Springs, Colorado; 1504 S Nevada Avenue, Colorado Springs, Colorado; and 1502 S Nevada
  Avenue, Colorado Springs, Colorado.

                                                       4
Case 1:19-cv-02234-DDD-KMT Document 1 Filed 08/07/19 USDC Colorado Page 5 of 13




   allegations in Paragraph 20 of this Complaint. Plaintiff has reasonable grounds to believe that he

   will continue to be subjected to discrimination at the Commercial Property and the businesses

   located within the Commercial Property, in violation of the ADA. Plaintiff desires to visit the

   Commercial Property and businesses located within the Commercial Property, not only to avail

   himself of the goods and services available at this Commercial Property and businesses therein,

   but to assure himself that the property and businesses therein are in compliance with the ADA, so

   that he and others similarly situated will have full and equal enjoyment of the property and

   businesses therein without fear of discrimination.

          19.       Defendant has discriminated against the individual Plaintiff by denying him

   access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

   and/or accommodations of the Commercial Property and businesses located within the

   Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

          20.       Defendant has discriminated, and continue to discriminate, against Plaintiff in

   violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

   January 26, 1993, if a Defendant has ten (10) or fewer employees and gross receipts of $500,000

   or less). A list of the violations that Plaintiff encountered during his visit to the Defendant’s

   Commercial Property and other businesses within the Commercial Property, include, but are not

   limited to, the following:

   Common Areas

      A. Parking

 i.   There are accessible parking spaces that do not provide signs designating them as accessible,

      violating Section 4.6.4 of the ADAAG and Section 502.6 of the 2010 ADA Standards, whose

      resolution is readily achievable.



                                                   5
Case 1:19-cv-02234-DDD-KMT Document 1 Filed 08/07/19 USDC Colorado Page 6 of 13




 ii.   The Plaintiff had difficulty exiting the vehicle, as an access aisle of the required width is not

       provided. Violation: There are accessible parking spaces that do not have compliant access

       aisles provided, violating Sections 4.1.2(5a) and 4.6.3 of the ADAAG and Section 502.3.1 of

       the 2010 ADA Standards, whose resolution is readily achievable.

iii.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

       located on an excessive slope. Violation: There are accessible parking spaces located on an

       excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

iv.    The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

       aisles are located on an excessive slope. Violation: There are accessible parking space access

       aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

       of the 2010 ADA Standards, whose resolution is readily achievable.

       B. Entrance Access and Path of Travel

  i.   The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes from the public sidewalk and transportation stop.

       These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

       ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 ii.   The Plaintiff had difficulty using ramps, as they are located on an excessive slope. Violation:

       Ramps at the facility contain excessive slopes, violating Section 4.8.2 of the ADAAG and

       Section 405.2 of the 2010 ADA Standards, whose resolution is readily achievable.




                                                      6
Case 1:19-cv-02234-DDD-KMT Document 1 Filed 08/07/19 USDC Colorado Page 7 of 13




 iii.   The Plaintiff had difficulty on the path of travel at the facility, as ramps do not have compliant

        handrails violating Section 4.8.5 of the ADAAG and Section 405.8 of the 2010 ADA

        Standards, whose resolution is readily achievable.

 iv.    The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

        Violation: There are inaccessible routes between sections of the facility. These are violations

        of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections 206.2.2,

        303, 402 and 403, whose resolution is readily achievable.

  v.    The Plaintiff could not traverse through areas of the facility, as the required 36” path isn’t

        provided due to objects that obstruct the path of travel. Violation: There isn’t a continuous path

        of travel connecting all tenants of the facility, violating Sections 4.2.1 & 4.3.3 of the ADAAG,

        28 CFR 36.211, and Section 403.5.1 of the 2010 ADA Standards, whose resolution is readily

        achievable.

 vi.    The Plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

        Violation: There are curb ramps at the facility that contain excessive slopes, violating Section

        4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

        resolution is readily achievable.

vii.    The Plaintiff had difficulty traversing the path of travel, as there are wide openings on ground

        surfaces. Violation: There are inaccessible routes with openings more than ½”. These are

        violations of the requirements in Section 4.5.4 of the ADAAG and Section 302.3 of the 2010

        ADA Standards, whose resolution is readily achievable.

viii.   The Plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

        2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7




                                                       7
Case 1:19-cv-02234-DDD-KMT Document 1 Filed 08/07/19 USDC Colorado Page 8 of 13




       of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

       achievable.

ix.    The Plaintiff could not enter tenant spaces without assistance, as the required level landing is

       not provided. Violation: A level landing that is 60 inches minimum perpendicular to the

       doorway is not provided at accessible entrances violating Section 4.13.6 and Figure 25(a) of

       the ADAAG and Section 404.2.4 of the 2010 ADA Standards, whose resolution is readily

       achievable.

 x.    The Plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

       Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2

       of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

       achievable.

    Subway

       A. Access to Goods and Services

  i.   There is seating provided at the facility that does not comply with the standards prescribed in

       Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

       resolution is readily achievable.

       B. Public Restrooms

  i.   There are permanently designated interior spaces without proper signage, violating Section

       4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

       whose resolution is readily achievable.

 ii.   The Plaintiff could not enter the restroom area without assistance, as the required maneuvering

       clearance is not provided on the push side. Violation: The restroom area door does not provide




                                                    8
Case 1:19-cv-02234-DDD-KMT Document 1 Filed 08/07/19 USDC Colorado Page 9 of 13




       the required latch side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4

       of the 2010 ADA Standards, whose resolution is readily achievable.

iii.   The Plaintiff could not exit the restroom area without assistance, as the required maneuvering

       clearance is not provided. Violation: The restroom area door does not provide the required

       latch side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010

       ADA Standards, whose resolution is readily achievable.

iv.    The Plaintiff could not use the lavatory without assistance, as the required knee & toe

       clearances are not provided. Violation: There are lavatories in public restrooms without the

       required clearances provided, violating the requirements in Section 4.19.2 and Figure 31 of the

       ADAAG and Sections 306 and 606.2 of the 2010 ADA Standards, whose resolution is readily

       achievable.

 v.    The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

       clear floor space. Violation: The required clear floor space is not provided next to the toilet,

       violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

       ADA Standards, whose resolution is readily achievable.

vi.    The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

       12” above a grab bar obstructing its use. Violation: The grab bars do not comply with the

       requirements prescribed in Sections 4.16.4 & 4.26 of the ADAAG and Section 609.3 of the

       2010 ADA Standards, whose resolution is readily achievable.

vii.   The Plaintiff could not transfer to the toilet without assistance, as the rear grab bar is not the

       required length and it is not mounted at the required height. Violation: The grab bars do not

       comply with the requirements prescribed in Section 4.16.4 & Figure 29 of the ADAAG and

       Sections 604.5.2 & 609.4 of the 2010 ADA Standards, whose resolution is readily achievable.



                                                     9
Case 1:19-cv-02234-DDD-KMT Document 1 Filed 08/07/19 USDC Colorado Page 10 of 13




viii.   The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

        required distance from the side wall. Violation: The water closet is mounted at a non-compliant

        distance from the side wall, violating Section 4.16.2 and Figure 28 of the ADAAG and Section

        604.2 of the 2010 ADA Standards, whose resolution is readily achievable.

 ix.    The Plaintiff could not exit the restroom without assistance, as the required maneuvering

        clearance is not provided. Violation: The restroom door does not provide the required latch

        side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

        Standards, whose resolution is readily achievable.

           21.      The discriminatory violations described in Paragraph 20 are not an exclusive list

    of the Defendant’s ADA violations. Plaintiff requests an inspection of the Defendant’s place of

    public accommodation in order to photograph and measure all of the discriminatory acts violating

    the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

    requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

    presence, which prevented Plaintiff, CARLOS BRITO, from further ingress, use, and equal

    enjoyment of the Commercial Property and other businesses therein; Plaintiff requests to be

    physically present at such inspection in conjunction with Rule 34 and timely notice.

           22.      The individual Plaintiff, and all other individuals similarly situated, have been

    denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

    privileges, benefits, programs and activities offered by Defendant’s Commercial Property and

    other businesses within the Commercial Property; and has otherwise been discriminated against

    and damaged by the Defendant because of the Defendant’s ADA violations as set forth above.

    The individual Plaintiff, and all others similarly situated, will continue to suffer such



                                                    10
Case 1:19-cv-02234-DDD-KMT Document 1 Filed 08/07/19 USDC Colorado Page 11 of 13




   discrimination, injury and damage without the immediate relief provided by the ADA as requested

   herein. In order to remedy this discriminatory situation, the Plaintiff requires an inspection of the

   Defendant’s places of public accommodation in order to determine all of the areas of non-

   compliance with the Americans with Disabilities Act.

          23.        Defendant has discriminated against the individual Plaintiff by denying him

   access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

   accommodations of their places of public accommodation or commercial facility, in violation of

   42 U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

   discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

   disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

   with a disability is excluded, denied services, segregated or otherwise treated differently than other

   individuals because of the absence of auxiliary aids and services.

          24.        Plaintiff is without adequate remedy at law, will suffer irreparable harm, and have

   a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

   all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

   entitled to recover attorneys’ fees, costs and litigation expenses from Defendant pursuant to 42

   U.S.C. § 12205 and 28 CFR 36.505.

          25.        While Defendant, SOUTH NEVADA BROOKSIDE LLC, as landlord and owner

   of the Commercial Property Business, is primarily responsible for all ADA violations listed in this

   Complaint, tenants and landlords can be held is jointly and severally liable for ADA violations.

          26.        A Defendant is required to remove the existing architectural barriers to the



                                                     11
Case 1:19-cv-02234-DDD-KMT Document 1 Filed 08/07/19 USDC Colorado Page 12 of 13




   physically disabled when such removal is readily achievable for their place of public similarly

   situated, will continue to suffer such discrimination, injury and damage without the immediate

   relief provided by the ADA as requested herein. In order to remedy this discriminatory situation,

   the Plaintiff require an inspection of the Defendant’s place of public accommodation in order to

   determine all of the areas of non-compliance with the Americans with Disabilities Act.

           27.        Notice to Defendant is not required as a result of the Defendant’s failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

   and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

   or waived by the Defendant.

           28.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to alter the property where Defendant operates its

   businesses, located within the Commercial Property located at 1502-1506 S Nevada Avenue,

   Colorado Springs, Colorado3, the interiors, exterior areas, and the common exterior areas of the

   Commercial Property and businesses to make those facilities readily accessible and useable to the

   Plaintiff and all other mobility-impaired persons; or by closing the facility until such time as the

   Defendant cures its violations of the ADA.

           WHEREFORE, the Plaintiff, CARLOS BRITO, respectfully requests that this Honorable

   Court issue (i) a Declaratory Judgment determining Defendant, at the commencement of the

   subject lawsuit, were and are in violation of Title III of the Americans with Disabilities Act, 42

   U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendant, including an order to make all

   readily achievable alterations to the facilities; or to make such facilities readily accessible to and



   3
    More specifically the following addresses which comprise the Commercial Property at issue: 1502 S Nevada
   Avenue, Colorado Springs, Colorado; 1504 S Nevada Avenue, Colorado Springs, Colorado; and 1502 S Nevada
   Avenue, Colorado Springs, Colorado.

                                                        12
Case 1:19-cv-02234-DDD-KMT Document 1 Filed 08/07/19 USDC Colorado Page 13 of 13




   usable by individuals with disabilities to the extent required by the ADA; and to require Defendant

   to make reasonable modifications in policies, practices or procedures, when such modifications

   are necessary to afford all offered goods, services, facilities, privileges, advantages or

   accommodations to individuals with disabilities; and by failing to take such steps that may be

   necessary to ensure that no individual with a disability is excluded, denied services, segregated or

   otherwise treated differently than other individuals because of the absence of auxiliary aids and

   services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

   12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

   Title III of the Americans with Disabilities Act.

   Dated: August 7, 2019


                                                   GARCIA-MENOCAL & PEREZ, P.L.
                                                   Attorneys for Plaintiff
                                                   1600 Broadway, Suite 1600
                                                   Denver, CO 80202
                                                   Telephone: (720) 996-3500
                                                   Facsimile: (720) 381-0515
                                                   Primary E-Mail: ajperez@lawgmp.com
                                                   Secondary E-Mails: aquezada@lawgmp.com
                                                   bvirues@lawgmp.com; ddun@lawgmp.com;

                                                   By:        /s/ Anthony J. Perez
                                                         ANTHONY J. PEREZ
                                                         Florida Bar No.: 535451




                                                   13
